DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 14 September 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Marastoni (US 2014/0318083) in view of Hayakawa et al. (US 2020/0048064).
Regarding claim 1, the Marastoni reference discloses a device (bottling line 1 with a capping unit 15) for capping a container (bottle 11) with a container cap (cap 14) comprising: 
an isolator (paragraphs [0197]-[0203], and paragraph [0238]: “the line comprises a room (not illustrated) containing the warehouse 2 and all the units making up the line 1. The room 
a capper (15) disposed in the isolator (controlled atmosphere room) and configured to cap the container (11) with the container cap (14); and
a cap production device (cap moulding unit 13 - paragraph [0201]): 
disposed outside of the isolator (controlled atmosphere room) (see paragraphs [0048] and [0049]: “preferably, the caps are made (from raw plastic) in the line itself. Alternatively, the caps might be made outside the line”),
interconnected with the isolator (controlled atmosphere room) or connected to the isolator (controlled atmosphere room) via a cap transport tunnel (conveyor 27 housed within a duct - paragraphs [0237]); and 
configured to produce container caps (14) from a melt (paragraph [0201]: “from plastic material in its raw form”) and to feed produced container caps (14) to the capper (15) (paragraphs [0223] and [0251]).  
Additionally, the Marastoni reference discloses a sterilizing device (paragraph [00239]: “sterilizing (or sanitizing) means operating on the controlled atmosphere environment to make the environment in the chamber aseptic”), but does not expressly disclose a device configured to sterilize the cap production device with a sterilizing gas comprising one or more nozzles configured to direct a gas stream of the sterilizing gas to at least a section of the cap production device.
The Hayakawa et al. reference discloses a bottling plant in which a sterilizing device is provided to sterilize the outside surfaces of the various working units of the bottling line (SOP: 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Marastoni device by having incorporated a device configured to sterilize the cap production device, of the Marastoni bottling plant, with a sterilizing gas comprising one or more nozzles configured to direct a gas stream of the sterilizing gas to at least a section of the cap production device, as suggested by Hayakawa, in order to decontaminate the outside surface of the cap production device and contribute to aseptic conditions.  In this instance, a skilled artisan would have recognized the 
Regarding claim 4, the Marastoni device, as modified by Hayakawa above, discloses the device of claim 1, and wherein the now provided device configured to sterilize the cap production device is configured to provide hydrogen peroxide (H202) (Hayakawa: fig. 8 shows concentration of H202 gas in mg/l, and paragraph [0140]), but does not disclose a concentration of from 100 ppm to 200 ppm.  The Hayakawa reference discloses in paragraph [0140]: the “sterilizer used for the first SOP effectively contains 1% by mass or more of hydrogen peroxide.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Marastoni device to have had a concentration of the now provided hydrogen peroxide been from 100 ppm to 200 ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 202 gas concentration of the modified Marastoni device in order to achieve a desired result of decontaminating the surface of the cap production device and to achieve aseptic conditions.
Regarding claim 5, the Marastoni device, as modified by Hayakawa above, discloses the device of claim 1, but does not expressly disclose the device configured to sterilize the cap production device is further configured to contact the cap production device with the sterilizing gas during production of the container caps.  The Hayakawa reference also discloses SIP (sterilizing in place) which is done during production.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Marastoni device to have had the device configured to sterilize the cap production device is further configured to contact the cap production device with the sterilizing gas during production of the container caps, as suggested by Hayakawa, in order to decontaminate the cap production device during production of the caps and thereby produce and maintain aseptic conditions during production as well as during downtimes.
Regarding claim 6, the Marastoni device, as modified by Hayakawa above, discloses the device of claim 1, wherein the now provided device configured to sterilize the cap production device is further configured to contact the cap production device with the sterilizing gas outside a time frame for production of the container caps (Hayakawa teaches SOP which is done during downtimes in production, paragraphs [0110] and [0169]).
Regarding claim 7, the Marastoni device, as modified by Hayakawa above,  discloses the device of claim 1, and also discloses a filler (Marastoni: filling unit 12) disposed in the isolator 
Regarding claim 9, the Marastoni reference discloses a beverage bottling plant (bottling line 1) comprising: a filler (filling unit 12) configured to fill containers with a beverage (paragraph [0043]), and Marastoni, as modified by Hayakawa above with regard to claim 1, also discloses the device of claim 1.
Regarding claim 10, the Marastoni beverage bottling plant, as now modified by Hayakawa, discloses the beverage bottling plant of claim 9, and wherein the filler (Marastoni: filling unit 12) is disposed in the isolator (Marastoni: controlled atmosphere room).
Regarding claim 11, the Marastoni beverage bottling plant, as now modified by Hayakawa, discloses the beverage bottling plant of claim 9, wherein a pitch of the cap production device (Marastoni : 13) corresponds to a pitch of the capper (Marastoni: 15) (paragraphs [0063], [0064]: “all the units of the line are connected (by a positive control of the objects transferred from one unit to another) so that the objects transferred from one unit to another (parisons, containers or caps) are always in step or substantially in step. The expression "in step" is used to mean that the number of objects feeding out of one unit is equal to the number of objects feeding into the next unit in the same interval of time.” 
Regarding claim 12, the Marastoni reference discloses a method for capping a container (11) with a container cap (14), comprising: 
generating a controlled atmosphere in an interior of an isolator (controlled atmosphere room - paragraph [0238]); 

transporting the container caps (14) to a capper (15) disposed in the isolator (controlled atmosphere room) (paragraphs [0223] and [0251]).
The Marastoni reference discloses sterilizing (paragraph [00239]: “sterilizing (or sanitizing) means operating on the controlled atmosphere environment to make the environment in the chamber aseptic”), but does not expressly disclose sterilizing the cap production device, via one or more nozzles configured to direct a gas stream of a sterilizing gas to at least a section of the cap production device, by contacting at least one part of the cap production device with the sterilizing gas.
The Hayakawa et al. reference discloses a bottling plant in which a sterilizing device is provided to sterilize the outside surfaces of the various working units of the bottling line (SOP: Sterilizing out of place, paragraph [0158]) in which a sterilizing gas is discharged (paragraph [0140]) from various nozzles located throughout the bottling plant.  The bottling plant (as seen in fig. 1) includes a molding station (4) within a chamber (19), a container sterilizing station (5) within a chamber (20), a container sealing station (7) within a chamber (21), and a cap sterilizing station (53) within a chamber (56).  Hayakawa discloses cap supply chamber (56) 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Marastoni method by having incorporated the step of sterilizing the cap production device, via one or more nozzles configured to direct a gas stream of a sterilizing gas to at least a section of the cap production device (Marastoni: 13), by contacting at least one part of the cap production device with the sterilizing gas, as suggested by Hayakawa, in order to decontaminate the outside surface of the cap production device and contribute to aseptic conditions.  In this instance, a skilled artisan would have recognized the benefit of Hayakawa’s technique of using SOP by spraying sterilizing gas from nozzles onto the outside surfaces of all of the working station components of a bottling plant in order to decontaminate all of the working station components, and thus the person having ordinary skill in the art would have been motivated to have incorporated the technique of using SOP with the cap production device of the bottling plant of Marastoni.  A 
Regarding claim 14, the Marastoni method, as modified by Hayakawa above, discloses the method of claim 12, wherein the sterilizing gas comprises hydrogen peroxide (H202) (Hayakawa, paragraph [0140]).
Regarding claim 15, the Marastoni method, as modified by Hayakawa above, discloses the method of claim 14, but does not disclose providing the H202 at a concentration of 100 ppm to 200 ppm.  The Hayakawa reference discloses in paragraph [0140]: the “sterilizer used for the first SOP effectively contains 1% by mass or more of hydrogen peroxide.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Marastoni method by having had the H202 at a concentration of 100 ppm to 200 ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, a skilled artisan would have been motivated to change the workable range of the H202 gas concentration of the modified Marastoni method in order to achieve a desired result of decontaminating the surface of the cap production device and to achieve aseptic conditions.
Regarding claim 16, the Marastoni method, as modified by Hayakawa above, discloses the method of claim 12, wherein the produced container caps (Marastoni: 14) are transported to the capper (Marastoni: 15) without passing through a sorting system and/or a device configured to sterilize the produced container caps (Marastoni: as seen in fig. 1, the caps 14 travel directly from the cap moulding unit 13 to the capping unit 15) (paragraphs [0223] and [0251]).    
Regarding claim 17, the Marastoni reference discloses a method for capping a container (11) with a container cap (14), comprising: 
generating a controlled atmosphere in an interior of an isolator (controlled atmosphere room - paragraph [0238]); 
producing, in a cap production device (13), container caps (14) from a melt (paragraph [0201]), wherein the cap production device (13) is disposed outside (see paragraphs [0048] and [0049]: “preferably, the caps are made (from raw plastic) in the line itself. Alternatively, the caps might be made outside the line”), the isolator (controlled atmosphere room), and is connected to the isolator (controlled atmosphere room) via a cap transport tunnel (conveyor 27 housed within a duct - paragraphs [0237]); and 
transporting the container caps (14) to a capper (15) disposed in the isolator (controlled atmosphere room) (paragraphs [0223] and [0251]).    
The Marastoni reference discloses all of applicant’s claimed subject matter with the exception of sterilizing the cap production device, via one or more nozzles configured to direct a gas stream of a sterilizing gas to at least a section of the cap production device, by contacting 
The Hayakawa et al. reference discloses a bottling plant in which a sterilizing device is provided to sterilize the outside surfaces of the various working units of the bottling line (SOP: Sterilizing out of place, paragraph [0158]) in which a sterilizing gas is discharged (paragraph [0140]) from various nozzles located throughout the bottling plant.  The bottling plant (as seen in fig. 1) includes a molding station (4) within a chamber (19), a container sterilizing station (5) within a chamber (20), a container sealing station (7) within a chamber (21), and a cap sterilizing station (53) within a chamber (56).  Hayakawa discloses cap supply chamber (56) feeds caps (51) through a tunnel (see fig. 1) to the capping unit (container sealing station 7), and the chambers (19 and 21) are controlled atmosphere chambers for the bottling plant, and that cap supply chamber (56) is located outside of the controlled atmosphere chambers (19 and 21).  Each of the chambers (19, 20, 21 and 56) includes nozzles (57, 50, 45 and 54, respectively) located at the chambers for spraying the sterilizing gas on the outside of the components in the chamber (paragraphs [0140]-[0142]).  The sterilizing gas is provided by the nozzles during SOP in order to decontaminate the outside surfaces of the working station components and contribute to aseptic conditions.  Thus, the Hayakawa reference teaches a skilled artisan that it is desirable to sterilize all of the components of all of the various working stations of a bottling plant.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Marastoni method by having incorporated the step of sterilizing the cap production device, via one or more nozzles 
The Hayakawa et al. reference also discloses the cap supply chamber (56) feeds caps (51) through a tunnel (see fig. 1) to the capping unit (container sealing station 7).  The sterilizing gas is provided by the nozzles during SOP in order to decontaminate the outside surfaces of the working unit components and contribute to aseptic conditions.  Hayakawa, paragraph [0160]: “the hydrogen peroxide solution as the first sterilizer is blasted from the injection nozzles 45, 57, 50, 52 and 54 to the outer surface of the container molding station 4, the container sterilizing station 5, the content filling station 6, the container sealing station 7 and the cap 202 sterilizing gas will travel through the tunnel leading from cap supply chamber (56) to the container capping chamber (7).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Marastoni method by having incorporated the step of applying the sterilizing gas to the cap transport tunnel, as suggested by Hayakawa, in order to decontaminate the surface and interior space of the cap transport tunnel to thus contribute to aseptic conditions.  A skilled artisan would have recognized that the benefit of using SOP by applying the sterilizing gas from nozzles onto the surfaces of various working components of a bottling plant as taught by Hayakawa may be applied to the various working components of the bottling plant of Marastoni including the cap transport tunnel.  By incorporating the step of applying sterilizing gas to the cap transport tunnel into the Marastoni method, the surfaces of the cap transport tunnel likewise be decontaminated and contribute to aseptic conditions.  
Regarding claim 18, the Marastoni method, as modified by Hayakawa above, discloses the method of claim 17, but does not expressly disclose the at least one part of the cap production device is contacted continuously with the sterilizing gas during production of the container caps.  The Hayakawa reference also discloses SIP (sterilizing in place) which is done during production.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Marastoni method by having incorporated the step of the at least one part of the cap production device is contacted continuously with the sterilizing gas during production of the container caps, as 
Regarding claim 19, the Marastoni method, as modified by Hayakawa above, discloses the method of claim 18, wherein the sterilizing gas comprises hydrogen peroxide (H202) (Hayakawa, paragraph [0140]).
Regarding claim 20, the Marastoni method, as modified by Hayakawa above, discloses the method of claim 17, wherein the produced container caps (Marastoni: 14) are transported to the capper (Marastoni: 15) without passing through a sorting system and/or a device configured to sterilize the produced container caps (Marastoni: as seen in fig. 1, the caps 14 travel directly from the cap moulding unit 13 to the capping unit 15) (paragraphs [0223] and [0251]).
Regarding claim 21, the Marastoni device, as modified by Hayakawa above, discloses the device of claim 1, wherein the at least a section of the cap production device comprises a cap shaping unit (Marastoni: paragraph [0201]: “a moulding unit 13 for making plastic caps 14 from plastic material in its raw form (according to a technique of per se known type).”). 
Regarding claim 22, the Marastoni method, as modified by Hayakawa above, discloses the method of claim 12, wherein the at least a section of the cap production device comprises a cap shaping unit (Marastoni: paragraph [0201]: “a moulding unit 13 for making plastic caps 14 from plastic material in its raw form (according to a technique of per se known type).”). 
Regarding claim 23, the Marastoni method, as modified by Hayakawa above, discloses the method of claim 17, wherein the at least a section of the cap production device comprises a . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 1, and further in view of Parrinello (US 7156643).
Regarding claim 8, the Marastoni device, as modified by Hayakawa above, discloses the device of claim 1, but does not expressly disclose that the cap production device (13) comprises a carousel-type machine.  The Parrinello reference discloses that it is old and well known in the relevant art to provide a cap production device (carousel 1 with molding stations 3) comprises a carousel-type machine.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Marastoni device by having had the cap production device (13) comprise a carousel-type machine, as taught by Parrinello, since a skilled artisan would have recognized that it is routine to incorporate or substitute one old and well known structure for another when the incorporated or substituted structure would function as originally intended and would achieve predictable and successful results.
Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.
35 USC 103 rejection - the independent claims:
	The independent claims 1, 12 and 17 have been amended, as stated and argued by applicant:  

    PNG
    media_image1.png
    217
    590
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    277
    602
    media_image2.png
    Greyscale

Applicant’s argument that “One of ordinary skill in the art would have no reason to install a device configured to sterilize the cap production device of Marastoni since Hayakawa already teaches a cap sterilizing station. In other words, one of ordinary skill in the art would not add a device for sterilizing the cap production device in Marastoni or Hayakawa since the caps are sterilized before use via Hayakawa's cap sterilizing station 53” is noted but deemed unpersuasive because it fails to appreciate the position set forth in the previous Office action as to what the combined teachings of the prior art would have suggested to a person having ordinary skill in the relevant art, and specifically what teachings and techniques are 
As discussed above, and as discussed in the previous Office action, the Marastoni reference already discloses a cap production device and the step of cap production using a cap production device.  
The Marastoni reference does discloses sterilizing various components of the bottling plant, but for some reason does not disclose a device configured to sterilize the cap production device with a sterilizing gas comprising one or more nozzles configured to direct a gas stream of the sterilizing gas to at least a section of the cap production device, and the step of sterilizing the cap production device, via one or more nozzles configured to direct a gas stream of a sterilizing gas to at least a section of the cap production device, by contacting at least one part of the cap production device with the sterilizing gas.  
The Hayakawa reference teaches that it is beneficial to use the SOP technique of spraying sterilizing gas from nozzles onto the outside surfaces of all of the working station components of a bottling plant in order to decontaminate all of the working station components.  While Hayakawa may not disclose a cap production device; that is not what was relied on for the 35 USC 103 obviousness rejection.  What was and is relied on is that Hayakawa teaches the benefit of sterilizing all of the various working components of the bottling plant.
The 35 USC 103 rejection set forth in the previous Office action and as repeated above is not about incorporating a device for sterilizing the caps, but rather a device for sterilizing the cap production machine.  

A skilled artisan would have recognized that it would have been beneficial to have incorporated the step of sterilizing the cap production device, via one or more nozzles configured to direct a gas stream of a sterilizing gas to at least a section of the cap production device, by contacting at least one part of the cap production device with the sterilizing gas into the Marastoni method so that the surfaces of the components of the cap production device will likewise be decontaminated and contribute to the overall desire to maintain aseptic conditions.  
Thus, the rejection is based on the rationale that Marastoni discloses a bottling plant which includes a number of different devices for making bottles, filling bottles, capping the filled bottles, and the making of the caps using a cap production device.  Marastoni teaches sterilizing various parts of the bottling plant components, but lacks a teaching of sterilizing the cap production device.  The Hayakawa reference clearly teaches that by using the SOP technique all of the components of a bottling plant can be sterilized.  That teaching in Hayakawa is what would have motivated a skilled artisan to have incorporated a device configured to sterilize the cap production device with a sterilizing gas comprising one or more nozzles configured to direct a gas stream of the sterilizing gas to at least a section of the cap production device, and the step of sterilizing the cap production device, via one or more nozzles configured to direct a gas stream of a sterilizing gas to at least a section of the cap production device, by contacting at least one part of the cap production device with the sterilizing gas.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, applicant fails to argue what the combined teachings of the references would have suggested to a person having ordinary skill in the art.
MPEP 2145 Consideration of Applicant’s Rebuttal Arguments

IV.    ARGUING AGAINST REFERENCES INDIVIDUALLY 

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).


35 USC 103 rejection - the dependent claims:
Finally, it is noted that applicant has provided no specific arguments pointing out any errors with respect to the rejections of the dependent claims, and thus the rejections of the dependent claims are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        21 January 2022